Per Curiam.
The defendant, Michael L. Lee, pursuant to a plea bargain, entered pleas of guilty to a charge of operating a motor vehicle *343on the streets or highways of this state while his operator’s license was permanently revoked, in violation of Neb. Rev. Stat. § 39-669.07 (Reissue 1984), a Class IV felony, and to a charge of unauthorized use of a propelled vehicle in violation of Neb. Rev. Stat. § 28-516 (Reissue 1979), a Class III misdemeanor. Pursuant to the plea bargain, a charge of escaping from custody against defendant was dismissed, and it was agreed by the county attorney that a habitual criminal charge, which could have been filed, would not be filed against defendant.
Defendant was sentenced to concurrent sentences of 1 to 3 years and 30 days in the penal complex. Defendant appeals, contending that the record fails to show that his plea was voluntarily and intelligently made. We affirm the conviction and sentence of defendant.
The facts set out in the case of State v. Predmore, ante p. 336, 370 N.W.2d 99 (1985), in connection with Predmore’s arraignment, are substantially the same as those in defendant’s arraignment. Defendant Lee also executed a written petition to enter a plea of guilty and was personally addressed at length by the court. As in the Predmore case, supra, the trial court did not recite to the defendant each of his constitutional rights but relied upon the recitation of rights to another defendant, the same Harry J. Stickleman named in State v. Predmore, supra. Defendant Lee told the court that it was not necessary to repeat those rights and that he understood them. The trial court did explain each of the specific charges to defendant and the penalties, and obtained a factual basis for each plea.
In this case we adopt the holding and statements set out by this court in State v. Predmore, supra. The record in this case fails to show that there was any prejudice to defendant Lee. The judgment is affirmed.
Affirmed.
White, J., dissents.